DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to the Preliminary Amendment filed on December 15th, 2020, claim 1 has been cancelled. Claims 2-21 are newly added. Claims 2-21 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-5 and 9-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vincent et al. (US 2009/0048070 A1).
Regarding claim 2, Vincent discloses a method for determining a posture of an individual, the method comprising:
coupling a sensor module to a garment of the individual (see par. [0352], In an embodiment, garments worn by an athlete, for example, contain integrated sensors);
monitoring a movement of the individual using a sensor module of the garment worn by the individual (see par. [0352], In an embodiment, garments worn by an athlete, for example, contain integrated sensors to detect movement of the athlete's upper body and posture of the body);
determining the posture of the individual based on an orientation of the sensor module (see par. [0352], In an embodiment, garments worn by an athlete, for example, contain integrated sensors to detect movement of the athlete's upper body and posture of the body); and
providing feedback about the posture of the individual (see par. [0352], The output of these sensors are used to provide feedback to the athlete, for example, regarding how to change body movement and/or posture).

Regarding claim 3, Vincent discloses wherein the sensor module is configured to be positioned along the centerline of the individual's torso when the garment is worn by the individual (see par. [0068], In embodiments, motion monitor 104 is located in a location other than in shoe 105. For example, in an embodiment, motion monitor 104 is located on an exterior portion of a shoe. Furthermore, in embodiments, motion monitor 104 is located on other parts of a person's body such as, for example, on a person's hand, wrist, arm, hip, et cetera, to measure movement of the person).

Regarding claim 4, Vincent discloses coupling a retention element to the garment, wherein the sensor module is configured to be coupled to the retention element (see par. [0160], In an embodiment, motion monitor 602 is enclosed in a hard plastic protective housing 620. A surface 621 of motion monitor 602 includes a mark 622 that is used to ensure proper orientation of motion monitor 602, for example, when it is inserted into a shoe).

Regarding claim 5, Vincent discloses wherein the sensor module is a first sensor module, wherein the movement is of a first portion of the individual, and wherein the orientation is a first orientation (see par. [0352], In an embodiment, garments worn by an athlete, for example, contain integrated sensors to detect movement of the athlete's upper body and posture of the body; thus as the athlete moves the sensor would move from a first orientation to another orientation).

Regarding claim 9, Vincent discloses wherein the feedback comprises at least one of audio, visual, and haptic feedback (see par. [0352], The output of these sensors are used to provide feedback to the athlete, for example, regarding how to change body movement and/or posture in a sport like golf, gymnastics or figure skating, where upper body movement and posture are important. For example, the feedback provided to a golfer would let the golfer know how upper body movement is changing or not changing during swings; also see par. [0006], In embodiments, the feedback provided can be audio feedback, visual feedback and/or biofeedback).

Regarding claim 10, Vincent discloses communicating feedback about the posture of the individual to a portable electronic device (see par. [0108], However, in other embodiments of the present invention, as illustrated in FIG. 8A, the sensor module 102 may communicate with a portable electronic device 206 of the athletic activity monitoring system 10 that is also carried by the individual 100 during the athletic activity. In some embodiments, the portable electronic device 206 may be a watch, a mobile phone, a tablet computer, or other portable electronic device).

Regarding claim 11, Vincent discloses a garment and sensor system for determining a posture of an individual, comprising:
a garment (see par. [0352], In an embodiment, garments worn by an athlete, for example, contain integrated sensors); and
a sensor module configured to be coupled to the garment and configured to be positioned along the centerline of the individual's torso when the garment is worn by the individual, the sensor module comprising (see par. [0352], In an embodiment, garments worn by an athlete, for example, contain integrated sensors; see par. [0068], Furthermore, in embodiments, motion monitor 104 is located on other parts of a person's body such as, for example, on a person's hand, wrist, arm, hip, et cetera, to measure movement of the person):
a sensor configured to generate orientation data (see par. [0352], In an embodiment, garments worn by an athlete, for example, contain integrated sensors to detect movement of the athlete's upper body and posture of the body; thus as the athlete moves the sensor would move from a first orientation to another orientation); and
a transceiver configured to transmit the orientation data generated by the sensor (see par. [0342], Multi-sensor monitor 4200 includes a processor 4202, memory 4204, a heart rate sensor 4206, a transceiver 4208, an antenna 4210, a battery 4212, and a plurality of sensors 4214; also see par. [0346], Transceiver 4208 is a low-power transceiver used to communicate with other components of a sports electronic training system according to embodiments of the present invention).

Regarding claim 12, Vincent discloses wherein the sensor module is further configured to be positioned near the center of mass of the individual when the garment is worn by the individual (see par. [0068], Furthermore, in embodiments, motion monitor 104 is located on other parts of a person's body such as, for example, on a person's hand, wrist, arm, hip, et cetera, to measure movement of the person).

Regarding claim 13, Vincent discloses wherein the sensor module is further configured to be positioned on a back of the torso of the individual when the garment is worn by the individual (see par. [0068], Furthermore, in embodiments, motion monitor 104 is located on other parts of a person's body such as, for example, on a person's hand, wrist, arm, hip, et cetera, to measure movement of the person).

Regarding claim 14, Vincent discloses a garment and sensor system for monitoring an individual engaged in an athletic activity, comprising:
a garment, the garment comprising a textile material (see fig. 2A and par. [0071], a sports shirt 203);
a retention element coupled to the garment (see par. [0071], integral or attachable heart rate monitor 106a; thus the incorporation or attachment means would comprise the retention element; alternatively, see par. [0159], As shown in FIG. 6B, motion monitor 602 is mounted using a mounting device 608. Mounting device 608 is held onto the top of shoe 606, for example, using shoe laces); and
a sensor module configured to be coupled to the retention element (see par. [0071], integral or attachable heart rate monitor 106a), the sensor module comprising:
a sensor (see par. [0071], integral or attachable heart rate monitor 106a); and
a transceiver to configured to transmit data generated by the sensor (see par. [0069], Heart rate monitor 106 typically acts as a WPAN transmitter).

Regarding claim 15, Vincent discloses wherein the retention element is integrally formed with the garment and comprises the textile material (see par. [0071], a sports shirt 203 having an integral or attachable heart rate monitor 106a, a sports bra having an integral or attachable heart rate monitor 106b; as the sensors are integral to the clothing, the clothing would then act as the retention element for holding the sensor).

Regarding claim 16, Vincent discloses wherein the retention element comprises a material that differs from the first textile (see par. [0160], motion monitor 602 is enclosed in a hard plastic protective housing 620; the plastic housing would be different from the rubber/fabric material of a shoe).

Regarding claim 17, Vincent discloses wherein the retention element is coupled to the garment to correspond to a high position on the individual (see par. [0092], Heart rate monitor 106c is integral or attached to a chest strap 206. The monitor is worn around a user's chest in the conventional manner; also see par. [0068], Furthermore, in embodiments, motion monitor 104 is located on other parts of a person's body such as, for example, on a person's hand, wrist, arm, hip, et cetera, to measure movement of the person).

Regarding claim 18, Vincent discloses wherein the retention element is positioned along the centerline of the individual's torso when the garment is worn by the individual (see par. [0092], Heart rate monitor 106c is integral or attached to a chest strap 206. The monitor is worn around a user's chest in the conventional manner; also see par. [0068], Furthermore, in embodiments, motion monitor 104 is located on other parts of a person's body such as, for example, on a person's hand, wrist, arm, hip, et cetera, to measure movement of the person).

Regarding claim 19, Vincent discloses wherein the retention element is positioned near the center of mass of the individual when the garment is worn by the individual (see par. [0092], Heart rate monitor 106c is integral or attached to a chest strap 206. The monitor is worn around a user's chest in the conventional manner; also see par. [0068], Furthermore, in embodiments, motion monitor 104 is located on other parts of a person's body such as, for example, on a person's hand, wrist, arm, hip, et cetera, to measure movement of the person).
Regarding claim 20, Vincent discloses wherein the retention element is removable from the garment by a releasable coupling comprising at least one of straps, adhesives, pockets, and clips (see par. [0092], Heart rate monitor 106c is integral or attached to a chest strap 206. The monitor is worn around a user's chest in the conventional manner; thus releasing/unlocking the strap would remove it from the shirt).

Regarding claim 21, Vincent discloses wherein the sensor module is removable from the retention element by a releasable coupling comprising at least one of straps, adhesives, pockets, and clips (see par. [0159], Mounting device 608 permits motion monitor 602 to be removed and inserted into the mounting device without taking the mounting device off of shoe 606).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent et al. (US 2009/0048070 A1) in view of Narayanaswami (US 2007/0149360 A1).
Regarding claim 6, Vincent discloses the method as discussed above. However, Vincent does not explicitly disclose coupling a second sensor module to the garment; and monitoring a movement of a second portion of the individual using the second sensor module of the garment worn by the individual, wherein determining the posture of the individual is further based on a second orientation of the second sensor module.
Narayanaswami teaches a device for monitoring a user’s posture where the device includes a plurality of sensor elements each for providing an indication of position of at least a part of the user’s body (see Abstract, fig. 4, and par. [0020], In short, the sensors 102 can be embodied by any device that is capable of detecting a position or orientation). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Vincent to use a plurality of sensors as taught by Narayanaswami in order to obtain additional measurements which would increase accuracy of the data related to the user’s posture.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent et al. (US 2009/0048070 A1) in view of Ikoyan (US 2011/0063114 A1).
Regarding claim 8, Vincent discloses the method as discussed above. However, Vincent does not explicitly disclose wherein determining the posture of the individual is further based on data defining reference postures.
Ikoyan teaches a posture training device where determining the posture of the individual is further based on data defining reference postures (see par. [0117], The present invention provides a posture training device that corrects posture in relation to a reference; also see par. [0142], Different reference postures can be set and stored in the apparatus so that they would detect inappropriate posture within the context of a variety of activities). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the method of Vincent with the reference postures of Ikoyan in order to correct posture in relation to a reference for a given activity (see Ikoyan, par. [0005]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest determining a first sub-posture of the individual based on the first orientation; determining a second sub-posture of the individual based on the second orientation; and providing feedback about at least one of the first sub-posture of the individual and the second sub-posture of the individual.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer (US 6,673,027 B2), Yang (US 2005/0228234 A1), Hyde et al. (US 2010/0280416 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        4/22/2022